PUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 14-1048


GLADYS GARDNER, Individually and on Behalf of All Persons
Similarly Situated,

          Plaintiff - Appellant,

     v.

GMAC, INC., now known as Ally Financial Incorporated,

          Defendant and Third-Party Plaintiff – Appellee,

     v.

MANHEIM REMARKETING, INC.,

          Third-Party Defendant.



                             No. 14-1049


RANDOLPH SCOTT, Individually and on Behalf of All Persons
Similarly Situated,

          Plaintiff - Appellant,

     v.

NUVELL FINANCIAL SERVICES, LLC; NUVELL NATIONAL         AUTO
FINANCE, LLC, d/b/a Nuvell National Auto Finance,

          Defendants and Third-Party Plaintiffs – Appellees,

     v.
MANHEIM REMARKETING, INC.,

           Third-Party Defendant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   J. Frederick Motz, Senior District
Judge. (1:10−cv−01094−JFM; 1:09-cv-03110-JFM)


Argued:   May 12, 2015                  Decided:     August 6, 2015


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed by published opinion. Judge Diaz wrote the opinion, in
which Judge Niemeyer and Judge Keenan joined.


ARGUED: Benjamin Howard Carney, GORDON, WOLF & CARNEY CHTD.,
Towson, Maryland, for Appellants. Martin C. Bryce, Jr., BALLARD
SPAHR LLP, Philadelphia, Pennsylvania, for Appellees. ON BRIEF:
Martin E. Wolf, GORDON, WOLF & CARNEY CHTD., Towson, Maryland;
Mark H. Steinbach, Washington, D.C.; John J. Roddy, Elizabeth A.
Ryan, BAILEY & GLASSER, LLP, Boston, Massachusetts, for
Appellants. Robert A. Scott, Glenn A. Cline, BALLARD SPAHR LLP,
Baltimore, Maryland, for Appellees.




                                    2
DIAZ, Circuit Judge:

       The main question raised by this appeal is when borrowers

may seek a remedy after their creditors violate the repossession

notice    requirements       in    Maryland’s    Credit       Grantor    Closed      End

Credit Provisions (“CLEC”), Md. Code Ann., Com. Law § 12-1001 et

seq.     Because we conclude that CLEC requires borrowers to have

repaid more than the original principal amount of their loans

before they are entitled to relief, we affirm.



                                        I.

       Gladys     Gardner    and    Randolph    Scott    each    entered       into   a

retail    installment       sale    contract    with     GMAC,    Inc.--now         Ally

Financial, Inc.--or its subsidiary, respectively, to finance the

purchase of a car.           Both contracts were forms drafted by GMAC

that designated CLEC as the applicable law.                      Relevant to this

appeal, CLEC establishes rules, including notice requirements,

for    creditors      that    repossess        “tangible       personal       property

securing a loan” after the borrower defaults on that loan.                           Md.

Code Ann., Com. Law § 12-1021.               Creditors who violate CLEC “may

collect    only    the   principal     amount    of     the    loan     and   may    not

collect any interest, costs, fees, or other charges with respect

to the loan.”       Id. § 12-1018(a)(2).

       After making some payments, Gardner and Scott defaulted on

their loans and GMAC repossessed their cars.                          GMAC sent the

                                         3
borrowers notices that the cars would be sold at public sales.

GMAC sold them for less than the amount owed under the contracts

and issued post-sale notices explaining that deficiency.

       Gardner and Scott filed separate class action complaints

against     GMAC,   alleging    counts          for     (1)    CLEC    violations;      (2)

breach of contract; (3) declaratory and injunctive relief; (4)

restitution/unjust enrichment; and (5) violation of Maryland’s

Consumer Protection Act, Md. Code Ann., Com. Law § 13-101 et

seq.        The   complaints    allege          that     GMAC’s       pre-sale    notices

mischaracterized the sales as public, when in fact they were

private, due to a $1,000 refundable cash entrance fee required

to view the sale.         They further contend that, because of that

mischaracterization,         GMAC’s     post-sale         notices       lacked     certain

statutorily required disclosures for private sales.                               See Md.

Code Ann., Com. Law § 12-1021(j)(2).

       The district court found that the sales were public and

granted summary judgment to GMAC on that basis.                           On appeal, we

certified     the   question    to    the       Court    of     Appeals   of     Maryland,

which held that the sales were private.                         Gardner v. Ally Fin.

Inc., 61 A.3d 817, 828 (Md. 2013).                      We therefore reversed the

district court’s judgment and remanded the cases.                              Gardner v.

Ally Fin. Inc., 514 F. App’x 378, 379 (4th Cir. 2013).

       On    remand,   the     district         court         again   granted     summary

judgment     to   GMAC.      This     time,      the     court    reasoned       that   (1)

                                            4
neither Gardner nor Scott had sustained any damages under CLEC

because, based on this court’s decision in Bediako v. American

Honda Finance Corp., 537 F. App’x 183 (4th Cir. 2013), an unpaid

principal balance remained on their loans; and (2) GMAC had, in

a binding judicial admission, abandoned any claim for deficiency

judgments against them.           Scott v. Nuvell Fin. Servs., Nos. JFM-

09-3110, JFM-10-1094, 2013 WL 6909518, at *1 (D. Md. Dec. 31,

2013).      Gardner and Scott appeal, contending that those rulings

are in error and raising other issues.                   We review de novo a

district court’s order granting summary judgment.                Triton Marine

Fuels Ltd., S.A. v. M/V PACIFIC CHUKOTKA, 575 F.3d 409, 412 (4th

Cir. 2009).



                                           II.

       Two CLEC provisions are at issue in this appeal.                   First,

CLEC’s civil remedies section provides, “Except for a bona fide

error of computation, if a credit grantor violates any provision

of   this    subtitle      the    credit    grantor   may    collect   only   the

principal amount of the loan and may not collect any interest,

costs, fees, or other charges with respect to the loan.”                      Md.

Code     Ann.,      Com.    Law     § 12-1018(a)(2).           Second,    CLEC’s

repossession section states, “If the provisions of this section,

including     the    requirement     of     furnishing   a   notice    following

repossession, are not followed, the credit grantor shall not be

                                            5
entitled    to     any       deficiency       judgment           to    which     he    would     be

entitled under the loan agreement.”                          Id. § 12-1021(k)(4).

                                                  A.

      We    have    previously             interpreted           Section      12-1018(a)(2)’s

plain language as limiting “a debtor’s relief under CLEC to any

amounts paid in excess of the principal amount of the loan.”

Bediako, 537 F. App’x at 186.                           We have also explained that,

unlike     statutes      such        as     the        federal       Fair    Debt     Collection

Practices Act, CLEC does not establish a fixed statutory damages

award.      Id.         To    add     an    example           from     Maryland,      a    statute

prohibiting unwanted commercial email provides for damages “in

an amount equal to the greater of $500 or the recipient’s actual

damages.”       Md. Code Ann., Com. Law § 14-3003 (emphasis added).

The absence of a parallel provision in CLEC is telling.

      Gardner      and   Scott        do    not        say    that     Bediako      was    wrongly

decided; they instead attempt to distinguish it by claiming that

the   creditor     in    Bediako          fully       complied        with   CLEC.         But   our

holding    in    Bediako       was    premised           on    the     assumption         that   the

creditor     violated         CLEC:        “[E]ven       if      Bediako     has      adequately

alleged a violation of CLEC’s notice provisions, she is unable

to state a claim because she has suffered no actual damages that

are compensable under CLEC.”                       537 F. App’x at 188 (emphasis

added).     Turning that assumption into an actual violation does

not alter the damages analysis.

                                                  6
      Because Gardner and Scott have given us no good reason to

depart from Bediako, we will follow it. 1               And like the borrower

there, the borrowers here have not paid anything in excess of

the   principal.    In    Bediako,      we    recharacterized        all    of   the

borrower’s   payments    during   the       life   of   the   loan   as    payments

toward principal and then subtracted that total and the sale

proceeds from the original principal amount of the loan.                    Id. at

186 & n.1.    Applying that same calculation, Gardner and Scott

each still owe roughly $11,000 in principal on their loans.

                                     B.

      Despite the fact that neither Gardner nor Scott has paid

anything in excess of the principal, they nonetheless insist

that they are entitled under CLEC to a refund of (1) the funds

they claim GMAC collected after repossessing their cars 2 and (2)




      1Gardner and Scott are correct that the district court
mistakenly referred to our unpublished Bediako decision as
binding authority, but that alone does not require reversal.

      2Neither borrower made any payments after repossession.
But they contend that GMAC impermissibly credited their accounts
with refunds it received from insurance companies after their
policies were canceled, instead of forwarding those refunds to
Gardner and Scott.
     In their opening brief, Gardner and Scott also argue that
GMAC collected funds that it designated on their accounts as
“PRIN-PAID,” “FIN-PAID,” “LC-PAID,” and “OTHER PAID.”    But the
undisputed evidence shows that these are internal accounting
entries used by GMAC to “zero out” the borrowers’ accounts in
its active account management system before reloading them into
the system for accounts in default. J.A. 597.


                                        7
their payments to GMAC during the life of their loans to cover

interest, costs, fees, or other charges.                That is not correct.

      Gardner    and     Scott       build     their    first          argument      on    a

misreading of two cases from the Court of Appeals of Maryland.

They say that GMAC is now “limited to the proceeds of the sale

as    satisfaction      of   the      debt”      because        it     violated      CLEC.

Appellants’ Br. at 29 (quoting Gardner, 61 A.3d at 823, and

citing Patton v. Wells Fargo Fin. Md., Inc., 85 A.3d 167, 181

(Md. 2014)).     But the full sentence from Gardner gives important

context: “If the debtor can show that the creditor failed to

abide by the requirements of CLEC in selling the collateral, the

creditor may be barred from a deficiency judgment and limited to

the proceeds of the sale as satisfaction of the debt.”                            61 A.3d

at 823 (emphasis added).             Contrary to Gardner and Scott’s view,

the court was merely acknowledging the practical reality that a

creditor   who   violates      CLEC    will    likely      be    unable      to   collect

anything   beyond      the   proceeds     of     the   sale      because      CLEC    bars

violators from obtaining a deficiency judgment.                             Nowhere does

the   court’s    opinion     or    CLEC      itself    say      that    creditors         who

violate CLEC cannot try to collect the deficiency by means other

than a judgment, or apply toward the outstanding principal any

funds they receive after the repossession sale.

      Gardner    and   Scott      would   have    us   read      “judgment”       out     of

Section    12-1021(k)(4)       and    ignore     the    fact         that   Section       12-

                                          8
1018(a)(2)     expressly     permits    creditors    who     violate     CLEC   to

collect the principal amount of the loan.             We decline to do so.

See Mid-Atlantic Power Supply Ass’n v. Pub. Serv. Comm’n of Md.,

760 A.2d 1087, 1097 (Md. 2000) (“It long has been the law of

Maryland and well settled, that statutes are to be read to give

meaning to every word used and to do otherwise contravenes this

cardinal rule of statutory construction.”); Kaczorowski v. Mayor

&   City   Council    of     Balt.,    525 A.2d 628,    631   (Md.     1987)

(“[S]tatutes dealing with the same subject matter should, when

possible, be read together and harmonized.”).

     As to the second refund claim, Gardner and Scott’s argument

relies solely on a decision by the Commissioner of Financial

Regulation interpreting Maryland mortgage law.                 Comm’r of Fin.

Regulation v. Ward, No. CFR-FY2010-418 (Nov. 26, 2013), aff’d,

No. C 13-2191 (Md. Cir. Ct. Feb. 23, 2015).                   Similar to CLEC

Section 12-1018(a)(2), violators of the Maryland Mortgage Lender

Law “may collect only the principal amount of the loan and may

not collect any interest, costs, finder’s fees, broker fees, or

other charges with respect to the loan.”               Md. Code Ann., Fin.

Inst. § 11-523(b).          Gardner and Scott posit that because the

Commissioner    in   Ward    awarded    a    reimbursement    of   all    amounts

collected other than principal, CLEC commands the same result.

     We are unpersuaded.         Ward is easily distinguishable.                The

lender there violated Maryland mortgage law at the time the loan

                                        9
was originated by operating without a license.       Ward, No. CFR-

FY2010-418, at 13; J.A. 626.      As a result, the lender collected

the reimbursed interest, etc. after the violation.          Here, by

contrast, GMAC’s pre-repossession collection of interest, etc.

occurred   before   any   violation.   This   difference   in   timing

renders Ward inapposite. 3




     3 We deny Gardner and Scott’s May 2014 motion to certify a
question to the Court of Appeals of Maryland because that motion
is based entirely on the purported conflict between Bediako and
Ward.
     In two Federal Rule of Appellate Procedure 28(j) letters,
Gardner and Scott add that Bediako conflicts with orders of the
Circuit Court for Anne Arundel County, Maryland, denying a
creditor’s motion for summary judgment and granting the
borrower’s motion for class certification. See Patton v. Wells
Fargo Bank NA, No. 02-C-10-149844, (Md. Cir. Ct. Apr. 24, 2015);
Patton, No. 02-C-10-149844 (Md. Cir. Ct. June 18, 2015).
Neither order, however, provides any reasoning on the issue
before us.
     In a third Rule 28(j) letter, Gardner and Scott press
another purported conflict between Bediako and Len Stoler, Inc.
v. Wisner, No. 0490, 2015 WL 3421134 (Md. Ct. Spec. App. May 28,
2015). In Wisner, the creditor argued that the borrower lacked
standing because even if the creditor had improperly retained
part of the excise tax in violation of CLEC, it should have sent
the retained amount to the State.     As a result, the borrower
sustained no injury. The court rejected that argument by simply
declaring that if a violation occurred, the borrower “would be
entitled to penalties proscribed by CLEC.”     Len Stoler, Inc.,
2015 WL 3421134, at *11.     However, the court did not analyze
CLEC’s penalties provisions and gave no explanation as to why
the borrower would be entitled to those penalties.     Moreover,
the creditor never raised the argument that GMAC has made before
us based on Bediako and CLEC Section 12-1018(a)(2).



                                  10
                                            III.

        Gardner and Scott next argue that the district court erred

in denying their claim for declaratory and injunctive relief.

We find no error.

        First,      the     borrowers      contend     that    the   district        court

erroneously         found    that   no    case    or   controversy   existed     as    to

their claim for a declaratory judgment and an injunction barring

GMAC       from   seeking     a   deficiency       judgment    against     them. 4     To

Gardner       and     Scott,      “GMAC’s     claim     that    it   is     abandoning

deficiency judgments is not the same as a declaratory judgment

in Plaintiffs’ favor” because they could only rely on the latter

if “GMAC, or one of its debt collectors, resumed dunning them.”

Appellants’ Br. at 27.                   However, we agree with the district

court       that,    because      GMAC    expressly     abandoned    any    claim     for

deficiency        judgments       against   Gardner      and   Scott,    there   is    no

actual controversy.            See Bediako, 537 F. App’x at 187-88. 5


       4
       We read the district court’s order together with its
accompanying memorandum as dismissing this particular claim,
rather than entering judgment in favor of GMAC.     The district
court ruled that no case or controversy existed as to the
deficiency judgment issue.    That, of course, means it lacked
subject matter jurisdiction.    S.C. Coastal Conservation League
v. U.S. Army Corps of Eng’rs, No. 14-1796, 2015 WL 3757640, at
*6 (4th Cir. June 17, 2015) (“When a case or controversy ceases
to exist, the litigation is moot, and the court’s subject matter
jurisdiction ceases to exist also.”).

       5
       Scott contends that because his case was removed from
state court, it must now be remanded. See 28 U.S.C. § 1447(c)
(Continued)
                                             11
       Second, Gardner and Scott posit that they are entitled to a

declaratory        judgment    and    an     injunction        barring      GMAC    from

pursuing the deficiency balance on their loans, even through

out-of-court debt collection methods.                    But there is no basis in

CLEC   for    this    claim.    CLEC       specifically      bars    violators      from

seeking a “deficiency judgment.”                  Md. Code Ann., Com. Law § 12-

1021(k)(4) (emphasis added).                Once again, we decline to read

that word out of the statute.

       Lastly, Gardner and Scott argue that the district court

should      have     awarded   them     a        declaratory    judgment      and     an

injunction barring GMAC from collecting interest, costs, fees,

or other charges on their loans in the future.                        We find that

CLEC   does    not    permit   such    relief       to   borrowers    who    allege    a

violation of the repossession notice requirements.                       A comparison

of   CLEC    Sections    12-1007      and    12-1021      illustrates     why.       The




(“If at any time before final judgment it appears that the
district court lacks subject matter jurisdiction, the case shall
be remanded.”). But the Supreme Court has all but rejected that
interpretation of § 1447(c).    Wis. Dep’t of Corr. v. Schacht,
524 U.S. 381, 392 (1998) (“An ordinary reading of the language
indicates that the statute refers to an instance in which a
federal court ‘lacks subject matter jurisdiction’ over a ‘case,’
and not simply over one claim within a case.”).        The Court
skeptically acknowledged another possible reading--that the
statute requires remand of the individual claim over which the
court lacks jurisdiction.      Id.    We agree that the first
interpretation is a better reading of the statute and therefore
hold that § 1447(c)’s mandate applies only when a district court
lacks subject matter jurisdiction over an entire case.


                                            12
legislature specifically provided that a violation of Section

12-1007, which covers insurance, entitles the borrower to “[a]n

injunction to prohibit the credit grantor who has engaged or is

engaging in the violation from continuing or engaging in the

violation.”       Md. Code Ann., Com. Law § 12-1007(f)(3)(i).                             In

CLEC Section 12-1021, covering repossession, the legislature did

not authorize similar relief.               Instead, Section 12-1021 simply

states that a violation of its provisions means that “the credit

grantor   shall      not   be   entitled       to    any    deficiency      judgment      to

which he would be entitled under the loan agreement.”                           Id. § 12-

1021(k)(4).



                                         IV.

      We turn now to Gardner and Scott’s claims for breach of

contract,      restitution/unjust          enrichment,         and        violations      of

Maryland’s Consumer Protection Act.                  None succeed.

                                          A.

      Gardner and Scott contend that, regardless of their lack of

actual damages under CLEC, they have a claim for nominal damages

for   breach    of    contract    under     Maryland         law.         See   Taylor    v.

NationsBank, N.A., 776 A.2d 645, 651 (Md. 2001) (“[I]t is well

settled that where a breach of contract occurs, one may recover

nominal   damages      even     though    he        has    failed    to    prove    actual

damages.”).       Here,     though,      the    borrowers’          sole    basis   for    a

                                          13
breach-of-contract claim is that GMAC violated CLEC.                          To allow

them       to   pursue     nominal    damages     by    asserting     a    stand-alone

breach-of-contract           claim      would     effectively        render     CLEC’s

requirement that a borrower suffer actual damages a nullity.

This is so because the only way for CLEC to govern a dispute is

for the creditor to specifically elect it in the contract.                           Md.

Code       Ann.,   Com.    Law   § 12-1013.1(a).         We     do   not   think    that

Maryland’s highest court would countenance such a result, and

neither shall we. 6

                                            B.

       Gardner and Scott also argue that the district court erred

in   granting       summary      judgment    to   GMAC     on    their     claims   for

restitution/unjust           enrichment     and    under       Maryland’s     Consumer

Protection Act.           We disagree.

       On the restitution/unjust enrichment claim, the borrowers’

entire argument is that they “are entitled to actual damages in

restitution        and    unjust     enrichment   for    the    amounts     unlawfully

collected on their deficiency balances.”                   Appellants’ Br. at 34.

But GMAC has not collected anything “unlawfully” because it has


       6
       After we heard oral argument, Gardner and Scott filed a
motion to certify the question about the availability of nominal
damages to the Court of Appeals of Maryland.       We decline to
burden that court with a request to rule on what amounts to a
claim for a dollar or less. See Brown v. Smith, 920 A.2d 18, 30
(Md. Ct. Spec. App. 2007) (noting that Maryland courts typically
award nominal damages from one cent to one dollar).


                                            14
yet to recoup the full principal amount of the loan, and has not

collected anything since it sent the repossession notices.

       Turning to the borrowers’ claim under Maryland’s Consumer

Protection Act, that statute prohibits “any unfair or deceptive

trade    practice”      in,    among      other    things,      the     “extension    of

consumer credit” and the “collection of consumer debts.”                             Md.

Code    Ann,    Com.   Law    § 13-303(4)-(5).            An   unfair    or   deceptive

trade    practice      includes      a   “[f]alse . . .         or    misleading . . .

written       statement . . .     which     has    the    capacity,      tendency,    or

effect of deceiving or misleading consumers” and the “[f]ailure

to state a material fact if the failure deceives or tends to

deceive.”        Id. § 13-301(1), (3).             The Act allows “any person

[to] bring an action to recover for injury or loss sustained by

him as the result of a practice prohibited by [the Act].”                            Id.

§ 13-408(a).

       “Maryland law requires [Consumer Protection Act] claimants

to     show    ‘they   were    actually         injured    by    [the     defendant’s]

violation of the [Act].’”                 Polek v. J.P. Morgan Chase Bank,

N.A.,     36 A.3d 399,    417       (Md.    2012)    (second       alteration    in

original) (quoting DeReggi Constr. Co. v. Mate, 747 A.2d 743,

752 (Md. Ct. Spec. App. 2000)).                   A “conjectural or potential

injury” will not do.          Id. at 418.




                                           15
      Gardner and Scott contend that the defective repossession

notices constitute an unfair and deceptive trade practice.                   Even

assuming this is so, neither has stated a claim.

      Scott’s sole argument on this point is that he is entitled

to the “amounts collected” on his deficiency balance.                  But GMAC

has   not    collected    anything   on    his   loan      since   sending     the

repossession    notice.       Therefore,     Scott   has    not    sustained   an

actual injury or loss.

      Gardner adds that she sustained an injury or loss because

she traveled to the site listed in the pre-sale notice to view

the sale of her car, but was denied entry because she did not

have the undisclosed $1,000 refundable cash deposit.                   However,

nowhere in her complaint does Gardner allege that she would not

have traveled to the site had the $1,000 deposit requirement

been disclosed.     Without this causal link, she too has failed to

state a claim.



                                      V.

      Finally, Gardner and Scott challenge the district court’s

denial of their motion under Rule 23(d)(1)(B) of the Federal

Rules of Civil Procedure for notice to putative class members.

We review that decision for abuse of discretion.                   See Gulf Oil

Co. v. Bernard, 452 U.S. 89, 99-103 (1981) (applying abuse-of-

discretion     review    to   a   district    court’s      Rule    23(d)   order

                                      16
restricting         the     ability    of    the        named       plaintiffs      and    their

counsel     to    communicate         with       potential      class       members       without

advance judicial approval); Cruz v. Am. Airlines, Inc., 356 F.3d
320, 328 (D.C. Cir. 2004) (reviewing for abuse of discretion the

“district court’s decision not to order notice to [putative]

class [members]”).

      Rule      23(d)(1)(B)        states,       “In     conducting         an    action    under

this rule, the court may issue orders that: . . . require--to

protect     class     members       and     fairly       conduct       the       action--giving

appropriate         notice     to     some       or     all     class       members . . . .”

Assuming for the sake of argument, as the district court did,

that this rule permits notice to putative class members before a

class has been certified, we find no abuse of discretion in the

district court’s refusal to give notice.

      In    a    previous      case    discussing            notice    to    putative       class

members after the named plaintiffs agree to a settlement, we

observed that “unlike the situation in a certified class action,

a   ‘pre-certification             dismissal          does    not    legally       bind    absent

class members,’ and, before certification, the absent putative

class      member     has     at    best     a    mere       ‘reliance       interest,’      the

strength of which will vary with the facts of the particular

case.”      Shelton v. Pargo, Inc., 582 F.2d 1298, 1314-15 (4th Cir.

1978) (quoting Magana v. Platzer Shipyard, Inc., 74 F.R.D. 61,

69 (S.D. Tex. 1977)).               Gardner and Scott have not demonstrated

                                                 17
that the reliance interest of putative class members in their

case is so compelling that the district court’s denial of notice

constituted an abuse of its discretion.



                               VI.

     For the reasons given, the district court’s judgment is

                                                        AFFIRMED.




                               18